Court of Appeals
                         Sixth Appellate District of Texas

                                  JUDGMENT


Teresa Phinney, Appellant                           Appeal from the 6th District Court of
                                                    Lamar County, Texas (Tr. Ct. No. 27769).
No. 06-20-00042-CR          v.                      Memorandum Opinion delivered by Justice
                                                    Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                        Stevens participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment nunc pro tunc to
reduce the amount of court costs from $727.00 to $389.00. As modified, we affirm the trial
court’s judgment and sentence.
       We note that the appellant, Teresa Phinney, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.
                                                     RENDERED MARCH 5, 2021
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk